        Case 2:20-cv-00966-NR Document 136 Filed 07/20/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DONALD J. TRUMP FOR                         )
PRESIDENT, INC                              )
                 Plaintiff,                 )
                                            )
              v.                            )       Civil Action No. 2:20-CV-966
                                            )
BOOCKVAR, C.A.,                             )
                                            )
                     Defendant.             )


                                NOTICE OF APPEARANCE

TO:   Clerk, U.S. District Court for the Western District of Pennsylvania,

    Kindly enter my appearance as counsel on behalf of the Defendant, ALLEGHENY
COUNTY BOARD OF ELECTIONS, in the above case.

                                            Respectfully submitted,


                                                    /s/ Allan J. Opsitnick
                                                   ALLAN J. OPSITNICK
                                                   County Solicitor
                                                   Pa. I.D. No. 28126
                                                   ALLEGHENY COUNTY LAW DEPT.
                                                   Firm No. 057
                                                   445 Fort Pitt Blvd., Suite 300
                                                   Pittsburgh, PA 15219
                                                   412-350-1120
